Citation Nr: 0509074	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-15 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his sisters


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from May 1968 to October 1969.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a July 2002 decision by the RO 
which, in part, granted service connection for PTSD and 
assigned a 10 percent evaluation.  A personal hearing at the 
RO was held in May 2003.  A videoconference hearing before 
the undersigned member of the Board was held in October 2003.  
The Board remanded the PTSD claim to the RO for additional 
development in March 2004.  

In the remand, the Board referred the issue of service 
connection for loss of multiple teeth due to his service-
connected gunshot injury to the right mandible, raised by the 
veteran at the October 2003 hearing.  However, it does not 
appear that any further action was taken on this matter.  
Additionally, in a statement received in August 2004, the 
veteran raised the additional issue of service connection for 
a cardiovascular disorder secondary to his PTSD.  These 
issues are not in appellate status or inextricably 
intertwined with the issue currently on appeal, and are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
symptoms for PTSD are not shown to impair occupational and 
social functioning beyond that contemplated by a 50 percent 
rating.  




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD, 
from the initial grant of service connection, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.126, 4.130, Part 4, including Diagnostic Code (DC) 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in March 2002, prior to the 
August 2002 adjudication of his claim, and he was provided 
with the law and regulations pertaining to VCAA in the June 
2003 supplemental statement of the case.  The veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Contrary to 
the representative's assertion in the Written Brief 
Presentation in February 2005, the veteran was provided with 
all of the criteria required for a rating in excess of 50 
percent in the August 2002 statement of the case and in the 
March 2004 Board remand.  Therefore, the Board finds that the 
duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

A VA examination to establish entitlement to service 
connection for PTSD was conducted in May 2002.  The veteran 
reported that he did not have trouble falling asleep, but 
that he woke up frequently during the night.  He had 
nightmares about Vietnam every few months, usually prompted 
by some experience during the day.  He reported anxiety and 
irritability when exposed to helicopters or news stories 
about war.  He avoided crowds and isolated himself from 
others; felt dead inside and had no real feelings.  The last 
time he felt anything was when his daughter was born.  He was 
depressed by the fact that his life had not gone the way he 
had hoped, i.e., finances, job history, etc.  He also 
reported exaggerated startled response by loud noises or 
sudden approaches.  He was angry with everybody when he 
returned from Vietnam and screamed at family members, but 
feel guilty about that now.  

On mental status examination, the veteran was alert, well 
oriented, and in good contact with routine aspects of 
reality.  He showed no signs or symptoms of psychosis, spoke 
in a normal tone, though his rhythm and rate were somewhat 
slowed in keeping with his overall passive, withdrawn manner.  
He was relevant, coherent, goal-directed, and organized.  He 
was able to outline his situation in specific detail and did 
not appear to exaggerate or understate his situation.  His 
affect was virtually flattened in keeping with his report of 
being emotionally dead inside, and had little or no 
connection or sense of belonging with the world around him.  
Following psychological testing, the examiner opined that the 
bulk of the veteran's current difficulties were not PTSD-
related.  The examiner commented that the veteran appeared to 
be significantly depressed, primarily because of his overall 
current life situation, more so than anything related to his 
military experiences.  His lengthy history of alcoholism had 
negatively affected his relationships, employment, economic 
functioning, and his health.  His memory and intellect 
appeared to be intact and of no more than average capacity.  
Major impediments and insight and judgment were noted with 
respect to his continued use of alcohol.  The diagnoses 
included PTSD and alcohol dependence, in short term remission 
and unrelated to PTSD.  The Global Assessment of Functioning 
(GAF) score due to PTSD, alone was 75.  The examiner 
commented that the veteran meet the criteria for a diagnosis 
of PTSD that was very mild at worse, symptoms of which were 
intermittent and periodic.  

The veteran's testimony at a personal hearing at the RO in 
May 2003, and at a videoconference hearing before the 
undersigned member of the Board in October 2003, was 
essentially the same.  He described being very paranoid, 
problems sleeping, didn't like to be around people or go 
anywhere, drank alcohol, had no goals in life, felt helpless, 
empty and numb inside, was depressed all the time, no 
concentration, startled response, avoided things that 
reminded him of Vietnam, and said that he was close to five 
or so friends and family members only.  He said he was not in 
therapy because there was no place nearby and that he drove 
his car only about 20 miles a day.  He was not easily 
angered, and said that he was not taking any medications for 
his PTSD.  

When examined by VA in April 2004, the examiner indicated 
that he reviewed the claims file and included a detailed 
description of the veteran's history pertaining to his 
health, employment, substance abuse, education, marriage, and 
family and social history.  The veteran reported that he 
hadn't worked much since the mid-1980's after the plant 
closed, and that he occasionally worked for a friend a few 
hours a week.  He was divorced in 1977 and started drinking 
heavily after the divorce, as much as a fifth of vodka a day 
until around 2002.  He now drank only a couple of beers a 
day, three or so times a week.  He said he got along well 
with his brother and five sisters and visited them 
occasionally.  The only place he socialized was at a nearby 
friend's garage, where he visited about three times a week.  

On mental status examination, the veteran was dressed 
appropriately and made good eye contact.  He was hazy on 
specific dates, but was cooperative and attempted to provide 
any information requested.  He was open and had a full range 
of emotional responses.  He was well oriented, his memory for 
remote and recent events was relatively intact, and, with the 
exception of naming past U.S. presidents, his recall was 
good.  His speech was clear in stream and content, there were 
no expressed delusions, and no evidence of delusional 
thinking.  Abstract thinking was adequate, and his impulse 
control was impaired by history, particularly in regard to 
his drinking.  His affect was pleasant, his mood level, and 
he denied any suicidal or homicidal ideations.  His fund of 
information was scant and his IQ was estimated at below 
average.  His insight and judgment were impaired, by history.  

When asked if he was depressed, the veteran responded that he 
was discouraged and felt that he was going no where.  He felt 
alone much of the time and watched TV.  He denied crying 
spells, anxiety, or episodes of mania, and very rarely had 
thoughts that he might be better off dead, but had no 
impulses.  He reported a little double checking to see if the 
stove and lights were out, but only checked once.  There were 
no pronounced findings of obsessive or compulsive symptoms.  
He described some PTSD symptoms of re-experiencing, prompted 
by news reports or audio stimuli, and said that he thought of 
the friends who died in Vietnam.  These saddened him, but 
there was no immediacy.  There was no ducking, sweating, 
feelings of terror, or signs of physiological arousal, though 
they do cause nightmares.  However, the veteran continued to 
watch the news every night and said he liked to keep up with 
current events.  There was no avoidance of stimuli.  There 
were feelings of disillusionment when watching news reports 
about returning soldiers from Iraq being described as heroes 
when he was spit upon and called baby killer when he returned 
from Vietnam.  

The one distressing symptom that seemed to cause him the most 
trouble was his yelling in his sleep.  Actually, this did not 
cause him any trouble, but was troubling to others.  The 
veteran reported that he had no recollection of his yelling 
or of any dreams associated with it, but that it was 
disturbing to several women with whom he was trying to 
develop long-term relationships with in the past.  This 
contributed to his loneliness.  The examiner commented that 
this was in contrast to other PTSD patients who usually wake 
up in a panic, sweating, and reliving the experience.  The 
veteran is aware that he dreams and said that he had them 
about two or three times a month, but that he doesn't know 
that he's yelling unless someone tells him.  The examiner 
noted that the veteran's alcoholism also caused him great 
difficulties in his life, but that it did not appear to be 
related to his PTSD.  The veteran also reported that he can 
not handle his finances and that his brother does that for 
him.  The diagnoses included alcohol dependence in partial 
remission, social phobia, and PTSD.  The examiner indicated 
that the GAF score was divided into three sections for each 
of the diagnoses, with a score of 45 for alcohol dependence, 
50 for social phobia, and 55 for PTSD, alone.  He opined that 
while the PTSD symptoms have been bothersome in the past and 
currently, they were not as pronounced or troubling as his 
drinking or social phobia.  

The evidentiary record also includes numerous VA medical 
records for treatment of various maladies from 2002 to the 
present.  While some of the notes reflect symptoms of PTSD, 
including depression and startled response, they were 
recorded in conjunction primarily with treatment for 
pneumonia, malnutrition, and alcoholism.  The veteran's 
symptoms and the clinical findings were not materially 
different from those reported on the two VA examinations 
discussed above and will not be repeated.  

Also of record are two letters, dated in September 2003 and 
June 2004, and several pages of handwritten therapy notes 
from a Vet Center counselor for treatment from 2002 to 2004.  
The letters and notes reflect ongoing PTSD symptoms, 
including social isolation, insomnia, and intrusive thoughts 
about Vietnam.  On the most recent therapy note in March 
2004, the veteran reported that he was still drinking but 
wanted to restart counseling (he stopped coming about two 
months earlier).  The counselor advised the veteran that he 
would begin treating him again if he agreed to stop drinking.  
The veteran agreed, but apparently did not return for any 
further treatment.  (see counselor's 6/04 letter).  

Two letters dated in April and August 2004) from the 
veteran's sisters and brother attest to his behavior prior to 
and since returning from Vietnam.  The information provided 
was similar to the veteran's testimony at the personal 
hearings and described the difficulties he has had over the 
years because of his psychiatric and physical problems 
related to military service.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation sole on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

As noted above, this appeal arises from an original claim for 
compensation benefits and a September 2003 rating decision 
which implemented the August 2003 Board decision granting 
service connection for PTSD, and assigned a 30 percent 
evaluation, effective from July 24, 1997, the date of receipt 
of the veteran's claim.  38 C.F.R. § 3.400(b)(2)(i) (2004).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Analysis

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating, and no more, since service connection was 
established.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 70 percent or greater.  38 C.F.R. § 4.130 (2004).  

In this case, the veteran's reported symptomatology includes 
occasional nightmares, depression, isolation, and avoidance 
behavior.  The two VA examinations during the pendency of 
this appeal showed that he was cooperative and well oriented, 
and that his memory and recall were intact.  He was relevant, 
coherent, goal-directed, and organized.  His speech was clear 
and there were no signs or symptoms of psychosis or 
delusional thinking.  He was able to outline his situation in 
specific detail and did not appear to exaggerate or 
understate his situation.  

The evidence of record shows no obsessional rituals or 
illogical, obscure or irrelevant speech.  He has no true 
suicidal ideations; near-continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation, or neglect of 
personal appearance and hygiene.  

The veteran testified that while he did not like to be around 
people, he got along well with his sisters and brother, and 
that he visit with them periodically.  While he has only a 
few friends, he visits them about three times a week.  The 
clinical findings and opinions of the two VA psychiatrist's 
who examined the veteran during the pendency of this appeal 
were not materially different.  Both concluded that the 
veteran's alcoholism was not related to his PTSD, and that it 
was a significant factor in his overall impairment.  As to 
PTSD, they opined that his symptoms were not significantly 
disabling and were no more than mild to moderately disabling.  
The lowest GAF score for PTSD, alone was 55.  

A GAF score between 51 to 60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

Clearly, the evidence shows reduced reliability and problems 
with interpersonal relationships.  However, the evidence does 
not suggest that his PTSD symptoms are of such severity to 
warrant a rating of 70 percent or higher.  Accordingly, the 
Board concludes that the veteran does not meet or nearly 
approximate the level of disability required for a rating in 
excess of 50 percent from the initial grant of service 
connection.  




ORDER

An evaluation in excess of 50 percent for PTSD is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


